Per Curiam,
Plaintiff on the left side of Atwood street as he was driving was obliged by the rule of the road to turn out to the right when he met the oil wagon, and accordingly pulled onto the first track. Before he had fully passed the oil wagon he saw a car on the same track as he was, apparently coming toward him, and at the same time looked and saw a car on the second track also coming towards him but in the same direction that he was going, coming slowly and farther off than the other car. Thereupon he continued to pull to the right to get on the right side of the street, but before he had got quite clear of the second track his hind wheel was caught by the car following him and the accident occurred.
This is his own version and the other testimony does not make the situation much clearer. He might have turned to the left again to get back to the side of the street he had been on, but whether he should have done so depended on whether he was sufficiently clear of the oil wagon, and on the danger from the car approaching on the first track. The distance he had to go in crossing the second track was not much greater and the car on that track was further off. He was evidently paying attention to his duty and it is not so clear that he could have done any better, as to justify the court in saying that he was negligent. That was for the jury.
Judgment affirmed.